Title: From George Washington to William Heath, 19 January 1781
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters Jany 19 1781
                        
                        I received last night your favors of the 16th and 18th Instant and will attend to the subjects of them as
                            early as possible—Indeed I shall write immediately to Govr Trumbull Govr Hancock, and the Agents of that State at
                            Springfield, to forward on the supplies of Beef Cattle unless they will expect to see a dissolution of the Army.
                        I approve of the Arrangements made for carrying into execution the proposed enterprize, as reported by Colo.
                            Humphrys, I have only to advise that it should be conducted with most perfect secrecy, and executed at the time fixed upon
                            if possible—The State of the River is such, as will prevent the crossing of the Detachment of the Marechausie Corps—Nor
                            will Col. Humphrys be able to attend. Of this you will be pleased to inform Genl Parsons or Col. Hull. I am Dear Sir With
                            very great esteem Your Most Obedt Servt
                        
                            Go: Washington
                        
                    